NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         MAR 6 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 19-50157

                Plaintiff-Appellee,              D.C. No. 2:18-cr-00265-ODW-1

 v.
                                                 MEMORANDUM*
MARY M. BRIDGES,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                    Otis D. Wright II, District Judge, Presiding

                             Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Mary M. Bridges appeals from the district court’s order affirming her bench-

trial conviction for assault within maritime jurisdiction, in violation of 18 U.S.C.

§ 113(a)(5). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Bridges contends that the government presented insufficient evidence that



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the assault took place within the special maritime and territorial jurisdiction of the

United States. We need not resolve the parties’ dispute regarding the standard of

review for this claim because it fails even on de novo review. See United States v.

Hong, 938 F.3d 1040, 1047-48 (9th Cir. 2019). At trial, the government presented

expert testimony that the assault occurred at a residence on Oceanview Boulevard

on Vandenberg Air Force Base (VAFB), that all of the residences on VAFB are

located within a particular area, and that the United States has jurisdiction over that

area. Testimony from the victim that that the assault occurred at a VAFB

residence located on Oceanview Avenue, rather than Oceanview Boulevard, does

not lead us to conclude that “no rational trier of fact could find” that the

government established the jurisdictional element of section 113. See United

States v. Nevils, 598 F.3d 1158, 1169 (9th Cir. 2010) (en banc); see also United

States v. Read, 918 F.3d 712, 718 (9th Cir. 2019). Rather, viewing the evidence in

the light most favorable to the prosecution, a rational trier of fact could have found

that the assault occurred at a location within the jurisdiction of the United States.

See Jackson v. Virginia, 443 U.S. 307, 319 (1979).

      The government’s opposed motion for judicial notice is denied.

      AFFIRMED.




                                           2                                    19-50157